Case 3:19-cv-02806-E-BT Document 19 Filed 12/17/20    Page 1 of 1 PageID 1082



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JUDITH L. W.,                           §
                                        §
             Plaintiff,                 §
                                        §
v.                                      §   Case No. 3:19-cv-02806-E-BT
                                        §
ANDREW SAUL,                            §
Commissioner of the                     §
Social Security Administration,         §
                                        §
            Defendant.                  §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

December 1, 2020. The Court has made a de novo review of those portions of the

proposed Findings, Conclusions, and Recommendation to which objections were

made. The objections are overruled.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.



      SO ORDERED, this 17th day of December, 2020.




                                  __________________________________
                                  ADA BROWN
                                  UNITED STATES DISTRICT JUDGE
